NUMBER 13-13-00125-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

MIRANDA NICOLE CISNEROS,                                                  Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                        MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Rodriguez and Garza
               Memorandum Opinion by Justice Garza
      A jury convicted appellant Miranda Cisneros of three counts of aggravated

robbery, a first-degree felony, see TEX. PENAL CODE ANN. § 29.03 (West 2011), and one

count of child endangerment, a state-jail felony, see id. § 22.041.    As to the three

aggravated robbery counts, the jury assessed punishment at eleven, ten, and five years’

imprisonment, respectively, and it assessed punishment at two years’ confinement in

state jail for the child endangerment count. By a single issue, appellant complains that
she “was denied due process of law throughout the voir dire process.” Specifically, in

sub-issues, appellant contends that: (1) by intervening in the voir dire process, the trial

court prevented defense counsel from properly questioning potential jury members

regarding whether they could consider the full range of punishment; (2) the trial court

erred in refusing to strike a particular juror for cause; (3) the trial court made improper

comments during the voir dire process; and (4) the trial court erred in denying defense

counsel’s motion for mistrial. We affirm.

                                  I. VOIR DIRE QUESTION

       By her first sub-issue, appellant complains that the trial court prevented her

defense counsel from asking venire members whether they would consider the full

range of punishment, including probation. Specifically, appellant complains that when

defense counsel attempted to question the venire members regarding punishment, the

trial court intervened with its own questions, which confused the panel.

       We review a trial court’s restrictions on particular voir dire questions for an abuse

of discretion. Rodriguez-Flores v. State, 351 S.W.3d 612, 621 (Tex. App.—Austin 2011,

pet. ref’d) (citing Barajas v. State, 93 S.W.3d 36, 38 (Tex. Crim. App. 2002)). A trial

court abuses its discretion when it prohibits a proper question about a proper area of

inquiry. Id.

       The State argues that appellant failed to preserve any issue for review because

she did not object to the trial court that she was prevented from questioning venire

members as to whether they would consider the full range of punishment. We agree.

       “To preserve a complaint for appellate review, the record must show that a

specific and timely complaint was made to the trial judge and that the trial judge ruled

on the complaint.” Lovill v. State, 319 S.W.3d 687, 691 (Tex. Crim. App. 2009); see
                                             2
TEX. R. APP. P. 33.1(a)(1).      Here, appellant’s counsel did not object that he was

prevented from questioning the venire members regarding whether they would consider

the full range of punishment, including probation. Moreover, the record shows that

appellant’s counsel did question the venire members repeatedly regarding whether they

would consider the full range of punishment, including probation, and that the venire

members answered those questions.          Questions by defense counsel included the

following:

       What I need to ask all of you and what we need to know, Ms. Cisneros
       and I is, how many of you would consider then probation as an
       appropriate punishment depending on the facts that you heard during this
       entire trial?

       So with this indictment, in order for us to go forward with this jury we need
       to know, if Ms. Cisneros was found guilty of even one count of aggravated
       robbery with a deadly weapon, could you consider a sentence of
       probation? How many people don’t think you would consider probation?

       Now the question is, if you find somebody guilty of these four counts in
       this indictment, three aggravated robbery, one child endangerment[,] it
       doesn’t matter, because you have to be able to say even if I found her
       guilty of all four of these counts I would still consider probation as a
       possible punishment, if you can’t say that[,] then you should raise your
       card and honestly and say no I won’t consider probation if I found her
       guilt[y] of these four counts.

       So if you are honest with us and you say, we’ll listen to all the evidence if
       we find this person guilty of these four charges, we’ll consider anything
       from probation to life then that is the correct answer to be eligible. Do y’all
       understand? Will you consider the full range, that’s the only question that
       you have all been being asked, okay?

Appellant failed to preserve any issue for review. See Lovill, 319 S.W.3d at 691. We

overrule appellant’s first sub-issue.

                                 II. CHALLENGE FOR CAUSE

       By her second sub-issue, appellant contends the trial court erred in refusing a

challenge for cause to venire member thirteen. Appellant argues that venire member
                                             3
thirteen said several times that she would not consider probation, but subsequently said

that, based on the trial court’s explanation, she could consider the full range of

punishment, including probation. Appellant also complains that venire member thirteen

should have been disqualified because she had seen news reports regarding the

incident at issue.

        Venire member thirteen did not serve on the jury. Appellant’s brief states that

“trial counsel had no choice but to use a preemptory [sic] strike against these

individuals.”1

        We reverse a trial court’s ruling on a challenge for cause only upon a clear abuse

of discretion. Cardenas v. State, 305 S.W.3d 773, 776 (Tex. App.—Fort Worth 2009),

aff’d, 325 S.W.3d 179 (Tex. Crim. App. 2010). In determining whether the trial court

abused its discretion, we review the total voir dire record in context. Id. To preserve

error on her challenge for cause, appellant was required to: (1) assert a clear and

specific challenge for cause, (2) use a peremptory challenge on the complained-of

venire member, (3) exhaust all of his peremptory challenges, (4) request and be denied

additional peremptory challenges, and (5) be forced to accept an objectionable juror on

the jury. Id. at 780.

        Here, the record does not show that defense counsel exercised any peremptory

challenges. He clearly did not request, and the trial court did not deny, any request for

additional peremptory challenges. Finally, he did not identify an objectionable juror that

he was forced to accept. See id. Accordingly, no issue has been preserved for review.

See id. We overrule appellant’s second sub-issue.


        1
         We note that appellant specifically complains only of the trial court’s denial of her challenge to
venire member thirteen.
                                                    4
                              III. TRIAL JUDGE’S COMMENTS

       By her third sub-issue, appellant complains that the trial judge made several

improper comments during voir dire. Specifically, appellant complains of the following

comments by the trial judge: (1) “We have a tendency the higher the accusation[,] the

more serious[,] we have a tendency to believe that it is true”; (2) the trial judge’s

admission that he himself had watched news coverage of the incident at issue and had

already formed an opinion; and (3) various comments regarding how many jurors the

trial court needed to keep in order to save the panel.

       “Most appellate complaints must be preserved by a timely request for relief at the

trial level.” Unkart v. State, 400 S.W.3d 94, 98 (Tex. Crim. App. 2013). “The ‘traditional

and preferred procedure’ for seeking relief at trial for a complaint that must be preserved

is ‘(1) to object when it is possible, (2) to request an instruction to disregard if the

prejudicial event has occurred, and (3) to move for a mistrial if a party thinks an

instruction to disregard was not sufficient.’” Id. at 98–99 (quoting Young v. State, 137
S.W.3d 65, 69 (Tex. Crim. App. 2004)). “A party may skip the first two steps and

request a mistrial, but he will be entitled to one only if a timely objection would not have

prevented, and an instruction to disregard would not have cured, the harm flowing from

the error.” Id. at 99.

       Here, appellant did not object to any of the trial judge’s comments about which

he now complains. Accordingly, he failed to preserve any issue regarding the trial

judge’s comments. See id. We overrule appellant’s third sub-issue.

                                IV. MOTION FOR MISTRIAL

       In a final sub-issue, appellant complains that the trial court erred in denying his

motion for mistrial during voir dire. We review a trial court’s denial of a motion for
                                             5
mistrial for abuse of discretion. Archie v. State, 340 S.W.3d 734, 738–39 (Tex. Crim.

App. 2011). During voir dire, the trial judge read count one of the indictment to the

panel. Defense counsel stated, “Your Honor, I’m going to ask the Court for a mistrial at

this point. I think this panel is already prejudice[d] and I don’t believe that I can get a

fair trial. I’m moving for a mistrial—.” The trial judge said he did not agree. A few

moments later, defense counsel repeated his request, and the trial court denied the

request. Defense counsel’s request for a mistrial was not preceded by an objection or a

request for an instruction to disregard. The context suggests that counsel’s motion for

mistrial was based on the trial judge’s reading count one of the indictment to the jury.

However, counsel did not object to the trial judge’s statement, nor did he request an

instruction to disregard the comment. The trial court did not err in denying counsel’s

request for a mistrial. See id. We overrule this final sub-issue.

                                     V. CONCLUSION

       We affirm the trial court’s judgment.


                                                   DORI CONTRERAS GARZA
                                                   Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
5th day of December, 2013.




                                               6